Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/5/2022 has been entered. Claims 1-3 are withdrawn. Claims 4-9 are amended. Claims 10-15 are canceled.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP having application number EP 16154144.6 on 6-23-16. Receipt is acknowledged of papers (EP 15200067.5) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
The amendment to the title of the invention is acknowledged.

Claim Rejections/Objections Withdrawn
The objection to claim 4 is withdrawn in view of the amendment to the claim/
The rejection of claim 8-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 4-6 and 8-10 under 35 U.S.C. 102(a)(1) as being anticipated by Schroven et al. WO 2013/185780 12/19/2013 cited in IDS 8/31/2020 is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 4-6 and 8-10 under 35 U.S.C. 102(a)(1) as being anticipated by Dekany et al. WO 2014/187464 11/27/2014 is withdrawn in view of the amendment to the claims.


Claim Rejection Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 4-9 is/are rejected under  35 U.S.C. 102(a)(2)  as being anticipated by Engle et al. WO 2016/014473 1/28/2016 filed July 21 2015. 
Claims 4-7, Engle et al disclose a method of treating viral infections such as influenza  (paragraph 189-190, 193) - thus inherently preventing or treating the symptoms associated with flu (paragraph 185) improving the cognitive function (paragraph 186), in an infant or child (paragraph 181) comprising administering a composition comprising administering to the infant or child  (paragraph 52) a composition comprising a mixture of HMOs consisting essentially of LNnT, LNT,  2’-FL, 3’-SL, 6’-SL, DFL (aka lactodifucotetraose1). See paragraph 9 (any combination thereof)  and paragraph 108. 
With respect to claim 8-9, Engle et al disclose the same method steps thus, the abundance of Bifidobacterium or of both Bifidobacterium and Barnesiella is increased and the abundance of Ruminococcus gnavus is decreased and/or the abundance of Proteobacteria is decreased and/or the abundance of Faecalibacterium is maintained.
Response to Amendment
Applicants argue that  Engle fails to disclose or suggest DFL. Applicant’s argument has been considered but is not found persuasive. This is because Engle discloses DFL aka lactodifucotetraose as part of the combination as set forth above.

New Claim Rejection Based on Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. 11,432,578 (‘578). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘578 claims disclose a method of treating an influenza infection in a young child i.e. a non-infant human comprising administering a composition comprising a mixture of human milk oligosaccharides consisting of LNnT, LNT, 2’-FL, 3’-FL, 3’-SL, 6’-SL and DFL. The ‘578 specification definition of non-infant human encompasses a human 3 years of age i.e. a young child (see column 4 lines 6-9).
The ‘578 claims disclose amounts of each of the oligosaccharides in the mixture effective to treat a viral infection and thus with respect to claims 5-6,  said amount is effective to modulate intestinal microbiota and improve cognition function of the young child, absent other evidence to the contrary.
With respect to claim 8-9, the ‘578 method steps  are the same method step as claimed and thus said method of the ‘578 patent will also result in the increase of the intestinal microbiota of the young child,  the abundance of Bifidobacterium or of both Bifidobacterium and Barnesiella is increased and the abundance of Ruminococcus gnavus is decreased and/or the abundance of Proteobacteria is decreased and/or the abundance of Faecalibacterium is maintained in said intestinal microbiota.

Claim Rejections - 35 USC § 102

Claim(s) 4-9 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprenger et al. WO 2012/076323 6/14/2012.
Claim 4 and claim 7: Sprenger et al disclose a method of preventing or  treating symptoms associated with influenza virus infection such as bronchiolitis (page 2 lines 19-25, page 5 lines 13-15, lines  21-22, page 10 lines 14-19) in infants or babies (page 3 lines 33-35,  page 4 lines 5-10, page 4 lines 20-22) comprising administering a mixture (page 5 lines 31-33) comprising human  milk oligosaccharides i.e. at least one N-acetyl lactosamine, at least one sialylated oligosaccharides and at least one Fucosylated oligosaccharide (page 4 lines 10-13), wherein the at least one N-acetyl lactosamine include LNT and LNnT (“at least one” thus both; see page 6 lines 28-35); wherein the sialylated oligosaccharide is 3’-SL and 6’-SL and are both present in the mixture (see page 7 lines 13-16); wherein the at least  one (“at least one” thus both; see page 8 lines 1-5); Fucosylated oligosaccharide  is selected from a group that comprises 2FL and difucosyllactose -DFL.
Claims 5 and 6: Sprenger et al disclose amounts of the N-acetylated lactosamine(s), sialylated oligosaccharide(s) and Fucosylated oligosaccharide(s) in the mixture. See page 8 lines 23-26. Thus, said amounts of the mixture of human milk oligosaccharides will be effective to modulate intestinal microbiota of the infant or young child and improve cognition function of the infant or young child, absent other evidence of the contrary.
Claims 8-9: the method step of the claim 4 is disclosed and thus the abundance of Bifidobacterium or of both Bifidobacterium and Barnesiella in intestinal microbiota of the infant or young child is increased by the administering of the mixture of HMOs, and the abundance of R. gnavus is decreased and/or the abundance of Proteobacteria is decreased and/or the abundance of Faecalibacterium is maintained in the intestinal microbiota of the infant or young child by the administering of the mixture of HMOs.

Status of Claims
Claims 1-3 are withdrawn. Claims 4-9 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Lactodifucotetraose  (Synonyms: Difucosyllactose ; 2′,3-Difucosyllactose) retrieved on 11/28/22    https://www.medchemexpress.com/lactodifucotetraose.html